USCA11 Case: 21-10288     Date Filed: 10/04/2021    Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________
                        No. 21-10288
                   Non-Argument Calendar
                   ____________________

STEVEN BENJAMIN SCHWARZ,
                                              Plaintiff-Appellant,
Versus
GEORGIA COMPOSITE MEDICAL
BOARD,

                                            Defendant-Appellee.

                   ____________________
          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:18-cv-01142-MLB
                   ____________________


Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.
USCA11 Case: 21-10288        Date Filed: 10/04/2021      Page: 2 of 10




2                       Opinion of the Court                 21-10288

PER CURIAM:
        Dr. Steven Benjamin Schwarz, proceeding pro se, appeals
the district court’s dismissal of his claim under Title II of the Amer-
icans with Disabilities Act (ADA) for lack of subject matter jurisdic-
tion. The district court did not err because, first, it could not grant
meaningful relief from restrictions on Schwarz’s medical license,
making that issue moot, and second, Schwarz did not allege a
prima facie case of discrimination under Title II to show an abro-
gation of the agency’s sovereign immunity. Accordingly, we affirm
the district court’s dismissal of Schwarz’s claims.
                                    I.
        In his amended complaint, Schwarz alleged the following
facts regarding his disability and treatment by the Georgia Compo-
site Medical Board (Board). Schwarz suffers from bipolar disorder
and Crohn’s disease and surrendered his medical license in 2009 af-
ter being declared mentally incompetent by a probate court follow-
ing an episode of bipolar depression. After treatment, Schwarz’s
mental competency was declared restored in 2013, so he applied
for the reinstatement of his medical license. The Board denied his
application in 2014, citing his failure to pass the Special Purpose
Examination (SPEX), a requirement for reinstatement. Schwarz
retook and passed the SPEX in 2017, and subsequently submitted a
new application for reinstatement of his medical license after nine
years of being out of practice.
        While his application was pending, Schwarz filed the present
suit seeking reinstatement of his license and other relief. Schwarz
USCA11 Case: 21-10288       Date Filed: 10/04/2021    Page: 3 of 10




21-10288               Opinion of the Court                       3

alleged that, before the suit was resolved, the Board entered into a
Public, Non-Disciplinary Consent Agreement for Reinstatement
(Consent Agreement) with him that restored his medical license
with conditions in 2018. The Consent Agreement applied explicitly
to his 2018 reinstatement and required that Schwarz adhere to a
“Supervision Requirement.” Under this requirement, Schwarz
agreed to practice medicine only “in the same office as and under
the direct supervision of a Board approved psychiatrist” and to sub-
mit “quarterly reports to the Board from the supervising physician
regarding [his] clinical practice,” which was to include the super-
vising psychiatrist’s opinion on Schwarz’s ability to practice medi-
cine with reasonable skill and safety to patients.
        Schwarz alleged in his complaint that the Board, a state
agency, intentionally discriminated against him by imposing a re-
quirement that he be supervised by another psychiatrist on his re-
instated medical license. He suggested that the application form
discriminates against individuals seeking treatment for medical dis-
orders by asking if the applicant has suffered physical or substance
use disorders resulting in the inability to practice medicine or has
been subject to court-ordered treatment or hospitalization.
Schwarz requested injunctive relief from the Supervision Require-
ment and compensatory damages for the loss of income caused by
it. The Board replied that it was not legally required to notify
Schwarz of his need to apply for renewal and that Schwarz still
failed to state a viable ADA claim. The Board argued that Georgia
law sets the requirements for renewal of a medical license and that
Schwarz failed to timely renew his license within the specified
USCA11 Case: 21-10288             Date Filed: 10/04/2021         Page: 4 of 10




4                          Opinion of the Court                       21-10288

timeframe; therefore, his license was revoked by operation of law.
The Board further argued that Schwarz failed to allege that the Su-
pervision Requirement was placed on him because of his disability
rather than because he had been out of practice for nine years.
        The district court dismissed Schwarz’s claim for injunctive
relief as moot after finding his license lapsed because of his failure
to renew it, and it dismissed his claim for compensatory damages
after finding the Board was entitled to sovereign immunity.1
        On appeal, Schwarz concedes that his medical license lapsed
and does not present any argument about the district court’s deci-
sion to dismiss his claim for injunctive relief as moot. Instead,
Schwarz requests that his medical license be reinstated because he
was not given advance notice of its need for renewal. Schwarz ar-
gues that the district court erred in dismissing his claim for dam-
ages when it concluded that the Board’s sovereign immunity had
not been abrogated because he alleged a prima facie violation of
Title II of the ADA.
                                   II.
        We review de novo the dismissal of a complaint for lack of
subject matter jurisdiction and review related factual findings for
clear error. Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,
1328 (11th Cir. 2013). We review questions of mootness de novo.


1Upon finding it lacked subject matter jurisdiction, the district court also de-
nied as moot several motions Schwarz had filed. On appeal, Schwarz does
not address that ruling and, thus, has abandoned any challenge to it. See
Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).
USCA11 Case: 21-10288          Date Filed: 10/04/2021      Page: 5 of 10




21-10288                 Opinion of the Court                           5

Flanigan’s Enters., Inc. of Ga. v. City of Sandy Springs, 868 F.3d
1248, 1255 (11th Cir. 2017) (en banc), abrogated on other grounds
by Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021). In analyzing
a motion to dismiss, courts ordinarily do not look beyond the face
of the complaint and documents attached to it. Fin. Sec. Assurance,
Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th Cir. 2007) (per cu-
riam).
        Federal courts construe the filings of pro se litigants liberally.
Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). However,
“this leniency does not give a court license to serve as de facto
counsel for a party, or to rewrite an otherwise deficient pleading in
order to sustain an action.” GJR Invs., Inc. v. Cnty. of Escambia,
132 F.3d 1359, 1369 (11th Cir. 1998) (internal citations omitted),
overruled on other grounds by Ashcroft v. Iqbal, 556 U.S. 662
(2009). Issues not briefed on appeal are deemed abandoned. Tim-
son, 518 F.3d at 874.
       “In order to invoke the jurisdiction of an Article III court, a
litigant must have suffered, or be threatened with, an actual injury
traceable to the defendant and likely to be redressed by a favorable
judicial decision.” Checker Cab Operators, Inc. v. Miami-Dade
Cnty., 899 F.3d 908, 915 (11th Cir. 2018) (internal quotation mark
omitted). That injury, moreover, must exist at all stages of review,
and if it does not the case becomes moot and incapable of further
adjudication. Id. In considering whether a case is moot, “we look
at the events at the present time, not at the time the complaint was
filed or when the federal order on review was issued.” Dow Jones
USCA11 Case: 21-10288        Date Filed: 10/04/2021      Page: 6 of 10




6                       Opinion of the Court                 21-10288

& Co. v. Kaye, 256 F.3d 1251, 1254 (11th Cir. 2001). When events
subsequent to the commencement of a lawsuit create a situation in
which the court can no longer give the plaintiff meaningful injunc-
tive relief, a claim for such relief is moot and must be dismissed.
Flanigan’s Enters., 868 F.3d at 1255.
        On appeal, Schwarz failed to make any argument that he
had the right to practice medicine after his license lapsed and failed
to argue that the district court’s mootness finding was erroneous.
Because he did not address it on appeal, Schwarz abandoned any
challenge to the dismissal of his claim for injunctive relief. See Tim-
son, 518 F.3d at 874. To the extent Schwarz argues that his license
should be reinstated because he was not afforded due process, that
issue is not properly before us because Schwarz did not assert a due
process claim in his amended complaint. See Fin. Sec. Assurance,
500 F.3d at 1284.
        Even if not abandoned, the district court properly dismissed
Schwarz’s claim for injunctive relief because it was rendered moot
after his medical license lapsed due to his failure to renew it. Phy-
sicians may not practice medicine in Georgia without a valid li-
cense, so Schwarz was not permitted to practice medicine—regard-
less of whether he was subject to the Supervision Requirement—
at the time the district court dismissed his complaint. As such, even
if the district court granted Schwarz’s request to relieve him of the
Supervision Requirement, he would still be unable to practice med-
icine. Because Schwarz lacked any legally-cognizable interest in
the outcome of his case after his license lapsed, his claim for injunc-
tive relief became moot and the district court lacked subject matter
USCA11 Case: 21-10288        Date Filed: 10/04/2021      Page: 7 of 10




21-10288                Opinion of the Court                         7

jurisdiction over it. See Checker Cab Operators, 899 F.3d at 915.
Accordingly, we affirm as to this issue.
                                   III.
        Absent a state’s consent, the Eleventh Amendment prohibits
federal courts from hearing cases against a state or one of its agen-
cies. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100
(1984). “Although, by its terms, the Eleventh Amendment does not
bar suits against a state in federal court by its own citizens, the Su-
preme Court has extended its protections to apply in such cases.”
Abusaid v. Hillsborough Cnty. Bd. of Cnty. Comm’rs, 405 F.3d
1298, 1302 (11th Cir. 2005). Such a bar is jurisdictional in nature
and should be settled at the outset of a case “to protect states from
the indignity of being haled into federal court by private litigants.”
Bouchard Transp. Co. v. Fla. Dep’t of Env’t Prot., 91 F.3d 1445,
1448 (11th Cir. 1996) (per curiam). The Eleventh Amendment is
no bar, however, where Congress has abrogated the states’ sover-
eign immunity. Port Auth. Trans-Hudson Corp. v. Feeney, 495
U.S. 299, 304 (1990).
        To abrogate a state’s immunity, Congress must have une-
quivocally expressed its intent to do so and acted pursuant to a
valid grant of constitutional authority. Kimel v. Fla. Bd. of Regents,
528 U.S. 62, 73 (2000). Congress has expressed its intent to abrogate
state sovereign immunity for Title II ADA claims. Tennessee v.
Lane, 541 U.S. 509, 530–31 (2004). Whether Congress effectuated
its intent to abrogate sovereign immunity for Title II claims is sub-
ject to a further three-step test, to be analyzed on a claim-by-claim
basis, asking:
USCA11 Case: 21-10288        Date Filed: 10/04/2021      Page: 8 of 10




8                       Opinion of the Court                 21-10288

               (1) which aspects of the State’s alleged
               conduct violated Title II; (2) to what ex-
               tent such misconduct also violated the
               Fourteenth Amendment; and (3) insofar
               as such misconduct violated Title II but
               did not violate the Fourteenth Amend-
               ment, whether Congress’s purported
               abrogation of sovereign immunity as to
               that class of conduct is nevertheless
               valid.
United States v. Georgia, 546 U.S. 151, 159 (2006).
        When considering facial challenges to subject matter juris-
diction, we must, as with a Rule 12(b)(6) motion, take the com-
plaint’s allegations as true. Carmichael v. Kellogg, Brown & Root
Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009). “To survive a
motion to dismiss, the complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible
on its face.” Ashcroft, 556 U.S. at 678 (internal quotation mark
omitted).
        At step one of the Georgia test to determine whether a Title
II claim for damages is constitutionally permissible under the Elev-
enth Amendment, we evaluate whether the plaintiff has stated a
viable claim under Title II. Here, he has not. Title II of the ADA
provides that “no qualified individual with a disability shall, by rea-
son of such disability, be excluded from participation in or be de-
nied the benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by any such entity.” 42
USCA11 Case: 21-10288        Date Filed: 10/04/2021     Page: 9 of 10




21-10288               Opinion of the Court                         9

U.S.C. § 12132. To state a viable Title II claim, a plaintiff must al-
lege facts plausibly showing
              (1) that he is a qualified individual with
              a disability; (2) that he was either ex-
              cluded from participation in or denied
              the benefits of a public entity’s services,
              programs, or activities, or was other-
              wise discriminated against by the public
              entity; and (3) that the exclusion, denial
              of benefit, or discrimination was by rea-
              son of the plaintiff’s disability.
Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007).
To recover damages, the plaintiff must also show intentional dis-
crimination, which requires a showing of deliberate indifference.
Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir.
2019).
        Here, the district court did not err in dismissing Schwarz’s
claim for damages because Schwarz did not plausibly allege a vio-
lation of Title II of the ADA. To make that showing, Schwarz first
had to allege facts supporting a plausible finding that the supervi-
sion requirement on his license was intentionally imposed because
of his disability. See Bircoll, 480 F.3d at 1083. But Schwarz alleged
in his amended complaint little more than general statements made
by Professional Health Program Administrators regarding consent
agreements generally and statistics purporting to show a history of
discrimination against other physicians on the basis of race or
USCA11 Case: 21-10288        Date Filed: 10/04/2021     Page: 10 of 10




10                      Opinion of the Court                 21-10288

national origin—not disability. Taken as true, the allegations in
Schwarz’s complaint support, at most, a finding of historical dis-
crimination in other contexts and against other physicians that is
not plausibly connected to Schwarz’s conclusory claim that the su-
pervision requirement violated Title II. See Ashcroft, 556 U.S. at
678 (“A pleading that offers labels and conclusions . . . will not do.”
(internal quotation marks omitted)). Schwarz thus failed to plead
facts that allow the court to draw the reasonable inference that the
supervision requirement was intentionally imposed on him be-
cause of his disability. See id.
        Therefore, because Schwarz did not allege a plausible Title
II ADA violation, Schwarz’s claim failed at the first step of the Geor-
gia test for determining whether a Title II claim for damages is con-
stitutionally permissible under the Eleventh Amendment. As a re-
sult, the Board is entitled to sovereign immunity, and the district
court did not err by dismissing his claim for damages for lack of
subject matter jurisdiction. Accordingly, we affirm.
        AFFIRMED.